                                                                    CLERK'
                                                                         S OFFIGE U.S.DIST.O UR'
                                                                           AT ROANOKE,VA
                                                                                FILED
                    lN THE IJM TED STATES DISTRICT COURT
                   FOR TM W ESTERN DISTRICT OF VG GINIA                      JUL 23 2219
                              RO AN OM DM SIO N                        JULIA .DUD       ,c ERK
                                                                      BK    '
                                                                             p w         x
JEREM Y SCOTT M USE,                         CivilA ction No.7:19-ev-00401
       Plaintc
                                             m M ORANDIJM OPINION
V.
                                             By: G len E.Conrad
 SARENA SCOTX etaly                          SeniorUnited StatesDistrictJudge
      Defendantts),


      Plaintc proceedingoroK,Gledaclvllrlghtscomplain:pursllsntto42U.S.C.91983.
By prderenteredJune7,2019,thecourtdirectedplaintlffto submltwithln 20 days9om thedate

oftheorderasiD ed consentto withholdlng offeesform in ordertocompletetheappllcationto
proceed lnfonnapagpeds.Ple tiffwasadvisedthatafallureto complywouldresultin

dismlssalofthlqactionwithoutprejudlce.
      M oreth% 20 dayshaveelapsed,mldplaintx hasfailedtocom ply with thedescribed

condlGons.Accordingly,thecourtdlsmlssestheactionwlthoutprejuéceandstrlkesthecase
from theacuvedocketoftheiourt Plaintiffmay reftletheclm'm gin asepo teacfon once
plnintlffisprepredto comply wlth thenoted conditions.

      TheClerk isdirectedtosend acopy oftbismemorandum opinlon and accompanying

ordertoplslptiff

      ENTEW This3rd day ofJuly,2019.



                                         SeniorUnited StatesDie ctJudge
